Title: To Thomas Jefferson from J. Phillipe Reibelt, 30 October 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 30 Oct. 1805.
                  
                  Les Perroquets sont arrivès—mais mon epouse a etè tant facheè contre eux, de çe, qu’ils n’ont pas Les se faire recevoir, que les a echangèe avec Moi pour l’exemplaire in Quarto.
                  J’ai eû le plaisir, de faire la Connaissance de Mr. Short, qu’il m’a dit, que Vous avez eû la bontè, de lui parler de Moi.
                  Sans doute, que la petite incluse—Vous interesse. 
                  Je Vous prie d’agréer mes tres profonds respects.
                  
                     Reibelt.
                  
                  
                     
                         Je viens de recevoir une Lettre de Mr. Randolph, d’apres laquelle il est probable, que Mr. E. tombe a la fin d’accord avec Moi au sujet de P. P.
                  
               